 



Exhibit 10.3
     THIS AMENDMENT made and entered into effective the 1st day of January,
2006, by and between ACIN LLC, a Delaware limited liability company, successor
in interest to CSTL LLC through merger, (hereinafter referred to as “Lessor”),
and ALPHA LAND AND RESERVES, LLC, a Delaware limited liability company
(hereinafter referred to as “Lessee”).
     WHEREAS, by Coal Mining Lease dated April 9, 2003, effective as of April 1,
2003, Lessor did demise, lease and let to Lessee the Leased Premises (all
capitalized terms used herein shall have the meaning given in the Lease), for
the purpose of mining, preparation, loading, removal, transportation and
shipping of coal, as more fully set forth in the Lease; and
     WHEREAS, said Coal Mining Lease has heretofore been amended by First
Amendment to Coal Mining Lease dated September 30, 2003, effective April 1,
2003; Partial Surrender Agreement dated December 12, 2003, effective December 1,
2003; Second Amendment to Coal Mining Lease dated and effective December 15,
2003; Third Amendment to Coal Mining Lease dated and effective October 1, 2004;
Fourth Amendment to Coal Mining Lease dated and effective September 1, 2005; two
Partial Surrender Agreements dated and effective September 1, 2005; Partial
Surrender Agreement effective November 1, 2005; and various letter agreements
(said Coal Mining Lease, as supplemented and amended, being hereinafter referred
to as the “Lease”); and
     WHEREAS, Lessor and Lessee desire to further amend the Lease as hereinafter
set forth.
W I T N E S S E T H:
     That for and in consideration of the terms, conditions and stipulations
embodied within the Lease, as amended, to be performed and observed by Lessor
and Lessee, the sufficiency of which is hereby acknowledged, effective
January 1, 2006 and continuing thereafter during the term of the Lease, Lessor
and Lessee do hereby agree that the third paragraph of Section 2 of the Lease
shall be amended in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     Lessee recognizes and acknowledges that the Source Deeds contain certain
Restrictions that relate to the surface, timber, oil and gas estates in or on
the Leased Premises, and Lessee hereby accepts this Lease subject to those
Restrictions and agrees to be bound by said Restrictions and to comply with same
(including any requirements to give notice to the beneficiary of such
Restrictions, providing a simultaneous copy to the Lessor) in all its activities
hereunder. Provided however, in the event the Restrictions require the payment
of monies relative to any of the matters contained therein and Lessee’s
activities under this Lease will cause the requirement to pay such monies, then
and in that event, Lessee will endeavor to give Lessor as much advance notice of
such requirement as possible. Lessor shall reimburse Lessee one-half of any
monies paid with respect to the Restrictions within thirty (30) days after
receipt of invoice and Lessee’s proof of payment to the beneficiary of the same.
     All other terms and conditions of the Lease, as previously amended, not
inconsistent herewith, shall remain in full force and effect, without
modification or amendment.
     IN WITNESS WHEREOF, Lessor and Lessee have caused this Amendment to be
executed as of the day and year first above written.

                  ACIN LLC, a Delaware limited liability company,     By NRP
(Operating) LLC, a Delaware limited liability company     and its Sole Operating
Manager
 
           
 
  By:     /s/ Nick Carter    
 
                Nick Carter, Its President and Chief Operating Officer
 
                ALPHA LAND AND RESERVES, LLC
 
           
 
  By:     /s/ Vaughn R. Groves    
 
                Vaughn R. Groves, Its President and Manager

2



--------------------------------------------------------------------------------



 



                 
STATE OF
  West Virginia)            
 
               
COUNTY OF
  Cabell), to-wit:            

     The foregoing instrument was acknowledged before me this 2nd day of March,
2006, by Nick Carter, President and Chief Operating Officer of NRP (Operating)
LLC, a Delaware limited liability company and the sole operating manager of ACIN
LLC, on behalf of ACIN LLC, a Delaware limited liability company.

         
 
    /s/ Paddy Sue Gay    
 
       
 
  Notary Public    
 
       
My commission expires: November 1, 2008
       [seal]    

                 
STATE OF
  Virginia)            
 
               
COUNTY OF
  Washington), to-wit:            

     The foregoing instrument was acknowledged before me this 1st day of March,
2006, by Vaughn R. Groves, as President and Manager of ALPHA LAND AND RESERVES,
LLC, on behalf of ALPHA LAND AND RESERVES, LLC, a Delaware limited liability
company.

         
 
       /s/ Wanda K. Fields    
 
       
 
  Notary Public    

My commission expires: June 30, 2007

3